Citation Nr: 9911457	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to assignment of a higher (compensable) 
disability evaluation for service-connected residuals of a 
fractured sacrum. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1998, and a statement of the case was issued in 
February 1998.  A substantive appeal was received in April 
1998.  In June 1998, the veteran testified before the 
undersigned member of the Board by means of a videoconference 
hearing.  

The veteran's appeal also originally included the issue of 
entitlement to service connection for degenerative arthritis 
of the lumbosacral spine, scoliosis and spinal stenosis.  
However, the veteran withdrew his appeal as to this issue at 
the June 1998 Board videoconference hearing. 


FINDINGS OF FACT

The veteran's service-connected residuals of a fractured 
sacrum are manifested by no more than subjective symptoms 
only. 


CONCLUSION OF LAW

The criteria for assignment of a higher (compensable) 
disability evaluation for the veteran's service-connected 
residuals of a fractured sacrum have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5294, 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initiated this appeal by disagreement with the 
original assignment of A disability evaluation for residuals 
of a fractured sacrum, following an award of service 
connection, and, as such, the underlying claim is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further development is required 
to comply with the duty to assist the veteran with his claim.  
See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The veteran's service-connected residuals of a fractured 
sacrum are rated under the provisions of Diagnostic Codes 
5294, 5295 which provide for a 0 percent evaluation for 
slight subjective symptoms only.  A 10 percent rating is for 
application for characteristic pain on motion.  

After considering the veteran's testimony and the report of 
VA examination in June 1997, the Board finds that the current 
disability picture associated with the service-connected 
residuals of a fractured sacrum is one of slight subjective 
symptoms only.  While the veteran has testified to pain which 
increases throughout the day and affects his ability to walk, 
there was no clinical finding of characteristic pain on 
motion at the VA examination.  In fact, it was reported that 
the sacrum appeared normal on x-ray study at that time; no 
sacral abnormality was detected.  The examiner did note mild 
degenerative arthritis of the lumbar spine, but commented 
that it was unrelated to the sacral fracture.  It would thus 
appear that the veteran's complaints of pain with use and on 
movement may very well be due to the nonservice-connected 
arthritis of the lumbar spine rather than the fracture of the 
sacrum.  

At any rate, the currently assigned 0 percent rating does 
contemplate the veteran's subjective complaints of pain.  
Without a showing of characteristic pain on motion 
attributable to the residuals of the fractured sacrum, there 
is no basis for entitlement to a compensable.  Moreover, 
without a showing of additional functional loss due to pain, 
weakness, fatigue, or incoordination, there is no basis under 
38 C.F.R. §§ 4.40, 4.45 for a compensable rating.  Deluca v. 
Brown, 8 Vet.App. 202 (1995).  

In reaching this determination, the Board has reviewed the 
evidence in light of the provisions of 38 U.S.C.A. § 5107(b).  
However, there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assignment of a compensable rating.  The 
veteran may always advance a new claim for an increased 
rating if the severity of his service-connected residuals of 
a fractured sacrum increases in the future.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

